DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of an issued US patent (10,938,828, hereinafter refer as ‘828) in view of the following reasons.
This is a nonstatutory double patenting rejection.
Regarding claim 21, the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on identity management artifacts utilized in identity management in the distributed enterprise computing environment” is corresponding to the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on a set of roles, a set of entitlements, and a set of identities, the set of roles, set of entitlements and set of identities utilized in identity management in the distributed enterprise computing environment” of claim 1 of ‘828; further claim limitation “evaluating the identity management data to determine the identity management artifacts; representing the identity management artifacts in an identity management data structure; receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the identity management data structure” is corresponding to the claim limitation of “evaluating the identity management data to determine the set or roles, identities of the set of identities associated with each of the set of roles and entitlements of the set of entitlements associated with the set of roles; generating a first identity graph from the identity management data;receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the first identity graph;” of claim 1 of ‘828; in addition, the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the identity management data structure and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the values for the set of features of the first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” is corresponding to the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the first identity graph and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the application of a global objective function to the values for the set of features of the first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” of claim 1 of ‘828. Although the claims at issue are not identical, the only difference in this case that “the identity management data comprising…identity management artifacts” for pending application vs “the identity management data comprising data on a set of roles…” of claim 1 of ‘828, they are not patentably distinct from each other because applicant’s specification specifies that identity management artifacts are set of roles (para. 95), as such, the entire claim limitation of claim 21 of pending application is broadly read by claim 1 of ‘828.
Regarding claim 28, the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on identity management artifacts utilized in identity management in the distributed enterprise computing environment” is corresponding to the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on a set of roles, a set of entitlements, and a set of identities, the set of roles, set of entitlements and set of identities utilized in identity management in the distributed enterprise computing environment” of claim 8 of ‘828; further claim limitation “evaluating the identity management data to determine the identity management artifacts; representing the identity management artifacts in an identity management data structure; receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the identity management data structure” is corresponding to the claim limitation of “evaluating the identity management data to determine the identity management artifacts; representing the identity management artifacts in an identity management data structure; receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the identity management data structure” of claim 8 of ‘828; in addition, the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the identity management data structure and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the values for the set of features of the first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” is corresponding to the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the first identity graph and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the application of a global objective function to the values for the set of features of the first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” of claim 8 of ‘828, they are not patentably distinct from each other because applicant’s specification specifies that identity management artifacts are set of roles (para. 95), as such, the entire claim limitation of claim 28 of pending application is broadly read by claim 8 of ‘828.
Regarding claim 35, the claim is similar to claim 15 of ‘828, and the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on identity management artifacts utilized in identity management in the distributed enterprise computing environment” is corresponding to the claim limitation of “obtaining identity management data from one or more source systems in a distributed enterprise computing environment of an enterprise, the identity management data comprising data on a set of roles, a set of entitlements, and a set of identities, the set of roles, set of entitlements and set of identities utilized in identity management in the distributed enterprise computing environment” of claim 15 of ‘828; further claim limitation “evaluating the identity management data to determine the identity management artifacts; representing the identity management artifacts in an identity management data structure; receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the identity management data structure” is corresponding to the claim limitation of “evaluating the identity management data to determine the identity management artifacts; representing the identity management artifacts in an identity management data structure; receiving input signals for the enterprise at a first time, where the input signals were determined by a set of components of the identity management system based on the identity management data structure” of claim 15 of ‘828; in addition, the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the identity management data structure and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the values for the set of features of the first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” is corresponding to the claim limitation of “determining values for a first identity management state of the enterprise at the first time based on the input signals, wherein the first identity management state comprises a feature space including a set of features associated with the set of components that determined the input signals based on the first identity graph and the values for the first identity management state include a value for each of the set of features; determining a health indicator of the first identity management state of the enterprise based on the application of a global objective function to the values for the set of features of the
first identity management state; and presenting the health indicator for the first identity management state of the enterprise to a user of the identity management system through an interface of the identity management system” of claim 15 of ‘828, they are not patentably distinct from each other because applicant’s specification specifies that identity management artifacts are set of roles (para. 95), as such, the entire claim limitation of claim 35 of pending application is broadly read by claim 15 of ‘828.
	Regarding claim 37, the claim limitation of “wherein the identity management data structure is an identity graph” is met by the claim limitation “representing the identity management artifacts in an identity management data structure” of claim 15 of ‘828.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021, 05/25/2021, 07/08/2021, 08/04/2021, 09/13/2021, 10/14/2021, 11/15/2021, 02/07/2022, 02/25/2022, 05/03/2022, and 05/19/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22-27, 29-34, and 36-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, 29, 36, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation of “wherein at least one feature of the set of features is a dynamic feature and the value for that at least one feature is determined based on a previous value for that at least one feature from a previous time.”
Taneja et al. (US Pat. No. 9,286,595 B2) disclosed a method and system for identity management that automates monitoring, reporting, certification and remediation of user entitlements and roles, and enables organizations to gain enterprise-wide visibility into all user entitlements and roles and, access associated with roles and identities.  However, Taneja et al. does not teach with respect to the entire or combination claim limitation of “wherein at least one feature of the set of features is a dynamic feature and the value for that at least one feature is determined based on a previous value for that at least one feature from a previous time.”
Vepa et al. (US PG-PUB No. 2017/0329957 A1) disclosed a method and system for authorizing
access to a resource associated with a tenancy in an identity management system. The system evaluates received access token request by computing dynamic roles and corresponding dynamic scopes for the access token including a second intersection between the dynamic roles of the user and the dynamic roles of the application, and provides the access token that includes the computed static scopes based on the roles of the user and the roles of the application, and the computed dynamic roles and corresponding dynamic scopes. Vepa et al. does not teach with respect to the entire or combination claim limitation of “wherein at least one feature of the set of features is a dynamic feature and the value for that at least one feature is determined based on a previous value for that at least one feature from a previous time.”
Jagtap et al. (US Pat. No. 9,787,688 B2) disclosed a method and system for identifying roles with similar membership or entitlement information in an identity management system of an enterprise, which allows for identifying roles that are deemed to be similar due to similarity of their membership, similarity of their associated entitlement information, and/or similarity of some role-associated parameter, and prevent creating and maintaining redundant roles. Jagtap et al. does not teach with respect to the entire or combination claim limitation of “wherein at least one feature of the set of features is a dynamic feature and the value for that at least one feature is determined based on a previous value for that at least one feature from a previous time.”
Regarding claim 25, 32, 39, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation of “wherein the health indicator is determined by applying a global objective function to the values for the set of features of the first identity management state.”
Taneja et al. (US Pat. No. 9,286,595 B2) disclosed a method and system for identity management that automates monitoring, reporting, certification and remediation of user entitlements and roles, and enables organizations to gain enterprise-wide visibility into all user entitlements and roles and, access associated with roles and identities.  However, Taneja et al. does not teach with respect to the entire or combination claim limitation of “wherein the health indicator is determined by applying a global objective function to the values for the set of features of the first identity management state.”
Vepa et al. (US PG-PUB No. 2017/0329957 A1) disclosed a method and system for authorizing
access to a resource associated with a tenancy in an identity management system. The system evaluates received access token request by computing dynamic roles and corresponding dynamic scopes for the access token including a second intersection between the dynamic roles of the user and the dynamic roles of the application, and provides the access token that includes the computed static scopes based on the roles of the user and the roles of the application, and the computed dynamic roles and corresponding dynamic scopes. Vepa et al. does not teach with respect to the entire or combination claim limitation of “wherein the health indicator is determined by applying a global objective function to the values for the set of features of the first identity management state.”
Jagtap et al. (US Pat. No. 9,787,688 B2) disclosed a method and system for identifying roles with similar membership or entitlement information in an identity management system of an enterprise, which allows for identifying roles that are deemed to be similar due to similarity of their membership, similarity of their associated entitlement information, and/or similarity of some role-associated parameter, and prevent creating and maintaining redundant roles. Jagtap et al. does not teach with respect to the entire or combination claim limitation of “wherein the health indicator is determined by applying a global objective function to the values for the set of features of the first identity management state.”
Regarding claim 27, 34, 41, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation of “wherein the instructions are further for: determining a remedial action based on the first identity management state and providing the remedial action in association with the health indicator for the first identity management state of the enterprise.”
Taneja et al. (US Pat. No. 9,286,595 B2) disclosed a method and system for identity management that automates monitoring, reporting, certification and remediation of user entitlements and roles, and enables organizations to gain enterprise-wide visibility into all user entitlements and roles and, access associated with roles and identities.  However, Taneja et al. does not teach with respect to the entire or combination claim limitation of “wherein the instructions are further for: determining a remedial action based on the first identity management state and providing the remedial action in association with the health indicator for the first identity management state of the enterprise.”
Vepa et al. (US PG-PUB No. 2017/0329957 A1) disclosed a method and system for authorizing
access to a resource associated with a tenancy in an identity management system. The system evaluates received access token request by computing dynamic roles and corresponding dynamic scopes for the access token including a second intersection between the dynamic roles of the user and the dynamic roles of the application, and provides the access token that includes the computed static scopes based on the roles of the user and the roles of the application, and the computed dynamic roles and corresponding dynamic scopes. Vepa et al. does not teach with respect to the entire or combination claim limitation of “wherein the instructions are further for: determining a remedial action based on the first identity management state and providing the remedial action in associate	on with the health indicator for the first identity management state of the enterprise.”
Jagtap et al. (US Pat. No. 9,787,688 B2) disclosed a method and system for identifying roles with similar membership or entitlement information in an identity management system of an enterprise, which allows for identifying roles that are deemed to be similar due to similarity of their membership, similarity of their associated entitlement information, and/or similarity of some role-associated parameter, and prevent creating and maintaining redundant roles. Jagtap et al. does not teach with respect to the entire or combination claim limitation of “wherein the instructions are further for: determining a remedial action based on the first identity management state and providing the remedial action in association with the health indicator for the first identity management state of the enterprise.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/Primary Examiner, Art Unit 2425